DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/14/2022 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/14/2021.
The specification was received on 1/14/2022. This specification is acceptable.
The drawings were received on 1/14/2022. These drawings are acceptable.

Election/Restrictions
Claims 1, 5-7, 9, 13, 14, 16-19, 21, 25 and 26 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 6/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/24/2021 is partially withdrawn.  Claims 8, 15, 20 and 24, directed to the catheter tube comprising three-tube junction, the pivot element is formed as part of the retaining element no longer withdrawn from consideration, and the housing configured to prevent detaching the retaining element from the base portion when the housing is closed because the claim(s) requires all the limitations of an allowable claim. However, claims 11 and 12, directed to the retaining element comprising one or more receiving clips, the external catheter stabilizer device further comprising a pinch valve is withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Flory on 2/14/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 11 and 12 are cancelled.

Allowable Subject Matter
Claims 1, 5-9, 13-21 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art for an external catheter stabilizer device is Cicocone et al.l (US 2012/0136314 A1) as discussed in Non-Final Rejection mailed on 9/14/2021 including a base portion, a retaining element, a pivot element but is silent regarding wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient, wherein the arcuate slot extends 180 degrees about the pivot axis, limiting pivotal movement of the retaining element relative to the base to 180 degrees.
Frisbie et al. (US 4,664,113) discloses the closest prior art for wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient, wherein the arcuate slot extends a certain degrees about the pivot axis, limiting pivotal movement of the retaining element relative to the base to a certain degrees. However, Frisbie is silent regarding an exact degree i.e. the arcuate slot extends a 180 degrees about the pivot axis limiting pivotal movement of the retaining element relative to the base to 180 degrees. Additionally, applicant discloses the purpose of limited range of pivotal motion to inhibit and prevent kinking or twisting of the catheter tubes and facilitate locating a branch of the catheter tube terminating near the retaining element in paragraph 0080. Therefore, it would not be an obvious design choice for one of ordinary skill in the art.


The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an external catheter stabilizer device comprising a base portion, a retaining element, a pivot element, wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient, wherein the arcuate slot extends 180 degrees about the pivot axis, limiting pivotal movement of the retaining element relative to the base to 180 degrees in combination with other claimed limitations of claim 18. 
The closest prior art for an external catheter stabilizer device is Cicocone et al.l (US 2012/0136314 A1) as discussed in Non-Final Rejection mailed on 9/14/2021 including a base portion, a retaining element, a pivot element but is silent regarding wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient, wherein the arcuate slot extends 180 degrees about the pivot axis, limiting pivotal movement of the retaining element relative to the base to 180 degrees.
Frisbie et al. (US 4,664,113) discloses the closest prior art for wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient, wherein the arcuate slot extends a certain degrees about the pivot axis, limiting pivotal movement of the retaining element relative to the base to a certain degrees. However, Frisbie is silent regarding an exact degree i.e. the arcuate slot extends a 180 degrees about the pivot axis limiting pivotal movement of the retaining element relative to the base to 180 degrees. Additionally, applicant discloses the purpose of limited range of pivotal motion to inhibit and prevent kinking or twisting of the catheter tubes and facilitate locating a branch of the catheter 
Claims 19-21 and 24-26 being dependent on claim 18 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 1/14/2022, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1 and 18 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783